     Case: 1:17-cv-03642 Document #: 68 Filed: 10/16/19 Page 1 of 1 PageID #:235

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Lavelle Taylor
                                 Plaintiff,
v.                                                    Case No.: 1:17−cv−03642
                                                      Honorable Andrea R. Wood
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 16, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing held.
Pursuant to the discussion held in open court, the deadline for the completion of fact
discovery is extended to the next status hearing. The parties shall meet and confer
regarding discovery and submit a discovery status report by 12/5/2019. Status hearing set
for 12/12/2019 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
